DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1, 2, 5, 8, 9, 11, 18, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 12, 14, 15, 18, 20 of copending Application No. 17/028,153 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both independent claims are direct toward a polarizer having a first dichroic material and second dichroic material having an array structure. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Pending Claims,
App 17/130,600
Reference Application: 17/028,153
1
1
2
2
5
5
8
12
9
14
11
15
18
18
20
20


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-11, 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morishima et al (US Publication No.: US 2013/0070899 A1, “Morishima”).
Regarding Claim 1, Morishima discloses a polarizer (Paragraph 0042) which is formed of a polarizer-forming composition containing a liquid crystal compound (Paragraph 0042), a first dichroic material (Paragraphs 0204-0206; Paragraphs 0362-0365), and a second dichroic material (Paragraphs 0204-0206; Paragraphs 0362-0365), wherein the polarizer has an array structure formed on the first dichroic material and an array structure formed on the second dichroic material (Paragraphs 0204-0209; Paragraph 0319; Paragraphs 0362-0365).

Regarding Claim 2, Morishima discloses the polarizer according to claim 1, wherein the first dichroic material forms an associate in the array structure formed of the first dichroic material, and the second dichroic material forms an associate in the array structure form of the second dichroic material (Paragraphs 0200-0201; Paragraphs 0362-0365).

Regarding Claim 4, Morishima discloses the polarizer according to claim 1, wherein Expressions (III) and (IV) are satisfied, 
    PNG
    media_image1.png
    54
    196
    media_image1.png
    Greyscale
in Expressions (III) and (IV),75 λC represents a maximum absorption wavelength in a difference spectrum between an absorption spectrum of a film formed of a composition that contains the first dichroic material, the second dichroic material, and the liquid crystal compound and an absorption spectrum of a film formed of a composition that contains the first dichroic material and the liquid crystal compound but does not contain the second dichroic material, λ2 represents a maximum absorption wavelength in an absorption spectrum of a film formed of a composition that contains the second dichroic material and the liquid crystal compound but does not contain the first dichroic material, and λ2' represents a maximum absorption wavelength in an absorption spectrum of a solution in which the second dichroic material is dissolved (Paragraph 0365 discloses first and second dichroic materials, where the first dichroic material has a maximum absorption wavelength in 

Regarding Claim 5, Morishima discloses the polarizer according to claim 1, wherein the first dichroic material forms a crystal structure in the array structure formed of the first dichroic material, and the second dichroic material forms a crystal structure in the array structure formed of the second dichroic material (Paragraph 0042 discloses a crystal structure of each dichroic material; Paragraph 0048; Paragraph 0357). 

Regarding Claim 6, Morishima discloses the polarizer according to claim 1, wherein Expression (V) is satisfied, 
    PNG
    media_image2.png
    18
    207
    media_image2.png
    Greyscale
in Expression (V), MO represents an intensity of a peak derived from a periodic structure of the first dichroic material in an X-ray diffraction spectrum of a film formed of a composition that contains the first dichroic material, the second dichroic material, and the liquid crystal compound, and M represents an intensity of a peak derived from a periodic structure of the first dichroic material in an X-ray diffraction spectrum of a film formed of a composition that contains the first dichroic material and the liquid crystal compound but does not contain the second dichroic material (Paragraphs 0023-0025; Paragraphs 0044-0051 disclose a first dichroic material and a second dichroic material that would form a crystal structure and would result in the condition of formula (V) to be met).

Regarding Claim 7, Morishima discloses the polarizer according to claim 1, wherein Expression (VI) is satisfied, 
    PNG
    media_image3.png
    18
    205
    media_image3.png
    Greyscale
in Expression (VI),76 CO represents an intensity of a peak derived from a periodic structure of the second dichroic material in an X-ray diffraction spectrum of a film formed of a composition that contains the first dichroic material, the second dichroic material, and the liquid crystal compound, and C represents an intensity of a peak derived from a periodic structure of the second dichroic material in an X-ray diffraction spectrum of a film formed of a composition that contains the second dichroic material and the liquid crystal compound but does not contain the first dichroic material (Paragraphs 0023-0025; Paragraphs 0044-0051 disclose a first dichroic material and a second 

Regarding Claim 8, Morishima discloses the polarizer according to claim 1, wherein the first dichroic material is a dichroic material having a maximum absorption wavelength in a range of 455 nm or greater and less than 560 nm, and the second dichroic material is a dichroic material having a maximum absorption wavelength in a range of 560 nm to 700 nm  (Paragraph 0365 discloses first and second dichroic materials, where the first dichroic material has a maximum absorption wavelength in the range of 455nm but less than 560nm and the second dichroic material has a maximum absorption wavelength in the range of 560-700nm).

Regarding Claim 9, Morishima discloses the polarizer according to claim 8, wherein the polarizer-forming composition further contains a third dichroic material having a maximum absorption wavelength in a range of 380 nm or greater and less than 455 nm (Paragraph 0365 discloses a third dichroic material having a maximum absorption wavelength in a range of 380nm-455nm).

Regarding Claim 10, Morishima discloses the polarizer according to claim 1, wherein an absolute value of a difference between a logP value of a side chain of the first dichroic material and a logP value of a side chain of the second dichroic material is 1.1 or greater (Paragraph 0365 discloses the first and second dichroic materials, where the absolute value of the difference between the logP values of the side chains of the first dichroic material and the logP value of the side chains of the second dichroic material is at least 1.1). 

Regarding Claim 11, Morishima discloses an image display device comprising: the polarizer according to claim 1 (Paragraph 0343). 


    PNG
    media_image1.png
    54
    196
    media_image1.png
    Greyscale
in Expressions (III) and (IV),75 λC represents a maximum absorption wavelength in a difference spectrum between an absorption spectrum of a film formed of a composition that contains the first dichroic material, the second dichroic material, and the liquid crystal compound and an absorption spectrum of a film formed of a composition that contains the first dichroic material and the liquid crystal compound but does not contain the second dichroic material, λ2 represents a maximum absorption wavelength in an absorption spectrum of a film formed of a composition that contains the second dichroic material and the liquid crystal compound but does not contain the first dichroic material, and λ2' represents a maximum absorption wavelength in an absorption spectrum of a solution in which the second dichroic material is dissolved (Paragraph 0365 discloses first and second dichroic materials, where the first dichroic material has a maximum absorption wavelength in the range of 455nm but less than 560nm and the second dichroic material has a maximum absorption wavelength in the range of 560-700nm, which would result in the relationship being satisfied). 

Regarding Claim 14, Morishima discloses the polarizer according to claim 2, wherein the first dichroic material forms a crystal structure in the array structure formed of the first dichroic material, and the second dichroic material forms a crystal structure in the array structure formed of the second dichroic material (Paragraph 0042 discloses a crystal structure of each dichroic material; Paragraph 0048; Paragraph 0357). 

Regarding Claim 15, Morishima discloses the polarizer according to claim 2, wherein Expression (V) is satisfied, 
    PNG
    media_image2.png
    18
    207
    media_image2.png
    Greyscale
in Expression (V), MO represents an intensity of a peak derived from a periodic structure of the first dichroic material in an X-ray diffraction spectrum of a film formed of a composition that contains the first dichroic material, the second dichroic material, and the liquid crystal compound, and M represents an intensity of a peak derived from a periodic structure of the first dichroic material in an X-ray diffraction spectrum of a film formed of a composition that contains the first dichroic material and the liquid crystal compound but does not contain the second dichroic material 

Regarding Claim 16, Morishima discloses the polarizer according to claim 2, wherein Expression (VI) is satisfied, 
    PNG
    media_image3.png
    18
    205
    media_image3.png
    Greyscale
in Expression (VI),76 CO represents an intensity of a peak derived from a periodic structure of the second dichroic material in an X-ray diffraction spectrum of a film formed of a composition that contains the first dichroic material, the second dichroic material, and the liquid crystal compound, and C represents an intensity of a peak derived from a periodic structure of the second dichroic material in an X-ray diffraction spectrum of a film formed of a composition that contains the second dichroic material and the liquid crystal compound but does not contain the first dichroic material (Paragraphs 0023-0025; Paragraphs 0044-0051 disclose a first dichroic material and a second dichroic material that would form a crystal structure and would result in the condition of formula (VI) to be met).

Regarding Claim 17, Morishima discloses the polarizer according to claim 2, wherein the first dichroic material is a dichroic material having a maximum absorption wavelength in a range of 455 nm or greater and less than 560 nm, and the second dichroic material is a dichroic material having a maximum absorption wavelength in a range of 560 nm to 700 nm  (Paragraph 0365 discloses first and second dichroic materials, where the first dichroic material has a maximum absorption wavelength in the range of 455nm but less than 560nm and the second dichroic material has a maximum absorption wavelength in the range of 560-700nm).

Regarding Claim 18, Morishima discloses the polarizer according to claim 17, wherein the polarizer-forming composition further contains a third dichroic material having a maximum absorption wavelength in a range of 380 nm or greater and less than 455 nm (Paragraph 0365 discloses a third dichroic material having a maximum absorption wavelength in a range of 380nm-455nm).



Regarding Claim 20, Morishima discloses an image display device comprising: the polarizer according to claim 2 (Paragraph 0343). 

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 3 and 12, the prior art of record does not teach or disclose a polarizer formed of a polarizer-forming composition containing a liquid crystal compound, a first dichroic material, and a second dichroic material, wherein the polarizer has an array structure formed of the first dichroic material and array structure formed of the second dichroic material, wherein Expressions (1) and (I1) are satisfied, 
    PNG
    media_image4.png
    54
    188
    media_image4.png
    Greyscale
in Expressions (I) and (II), λM represents a maximum absorption wavelength in a difference spectrum between an absorption spectrum of a film formed of a composition that contains the first dichroic material, the second dichroic material, and the liquid crystal compound and an absorption spectrum of a film formed of a composition that contains the second dichroic material and the liquid crystal compound but does not contain the first dichroic material, λ1 represents a maximum absorption wavelength in an absorption spectrum of a film formed of a composition that contains the first dichroic material and the liquid crystal compound but does not contain the second dichroic material, and 
The prior art of Morishima (US 2013/0070899 A1) discloses a polarizer formed of a polarizer-forming composition containing a liquid crystal compound, a first dichroic material, and a second dichroic material, wherein the polarizer has an array structure formed of the first dichroic material and array structure formed of the second dichroic material (Morishima, Paragraph 0042; Paragraphs 0204-0209; Paragraph 0319; Paragraphs 0362-0365). Morishima also discloses the general environment of having a first dichroic material having a maximum absorption wavelength in the range of 455nm but less than 560nm and a second dichroic material having a maximum absorption wavelength in the range of 560-700nm (Morishima, Paragraph 0365) but fails to identify a specific relationship between a λM and λ1 and a λ1 and λ1’. It would also not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrive at this relationship based on the characteristics of the first and second dichroic materials identified in the disclosure of Morishima.  
Therefore, Claims 3 and 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871